DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 1/27/2021, in which claims 5 and 37 were cancelled, and claims 1, 6, 22 and 33-36 were amended.  Claims 1 and 6-36 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group II and the species N282A as the one or more mutations, and NF-κB p65 as the heterologous functional domain in the reply filed on 1/8/2018 is acknowledged.  The generic claim is free of the art.  Thus, examination has been extended to the non-elected species.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2018.
Claims 1, 6-24 and 31-36 are under consideration.

Response to Arguments - Claim Objections
The objection to claim 37 is moot in view of Applicant’s cancellation of the claim in the reply filed 1/27/2021.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-24, 31-33 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 25-38, 44, 45 and 49 of copending Application No. 15/960,271 (hereinafter the ‘271 application).  This rejection was made in the Office action mailed 10/27/2020 and has been rewritten to address the amendment to the claims in the reply filed 1/27/2021.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an isolated Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) from Prevotella and Francisella 1 (Cpf1) protein, wherein the protein is from Acidaminococcus sp. BV3L6 (AsCpf1), and a nucleic acid encoding the protein.  Claim 10 of the ‘271 application encompasses an embodiment where the protein is 95% identical to the sequence of SEQ ID NO: 2 and comprises mutation N282A.  Claim 10 further comprises an embodiment where the protein further comprises mutations D908A and/or E993A.  Thus, claim 10 of the ‘271 application anticipates instant claims 1, 6, 7 and 33.  Furthermore, claim 10 of the ‘271 application depends from claim 9, which includes further mutations at position N515, for example, which according to claim 10 can be N515A.  Thus, instant claims 31 and 32 are not patentably distinct from the claims of the ‘271 application.  Claim 25 of the ‘271 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments - Double Patenting
The provisional rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 25-38, 44, 45 and 49 of copending Application No. 15/960,271 is moot in view of Applicant’s cancellation of the claim in the reply filed 1/27/2021.
With respect to the provisional rejection of claims 1, 6-24, 31-33 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 25-38, 44, 45 and 49 of copending Application No. 15/960,271, Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
The response asks that this rejection be held in abeyance until allowable subject matter is reached.
It is noted that the instant application has the earliest effective filing date of the two applications, taking into account any benefit under  35 U.S.C. 120, 121, 365(c), or 386(c).  The 

Response to Arguments - 35 USC § 102
	The rejection of claims 1, 8-10, 22-24 and 33-37 under 35 U.S.C. 102(a)(2) as being anticipated by Nureki et al  has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 1/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is a new rejection, necessitated by the rejoinder of claims 31-32 based upon the amendment of claim 1.

	Nature of the invention: Claim 31 is drawn to an isolated Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) from Prevotella and Francisella 1 (Cpf1) protein, wherein the protein is from Acidaminococcus sp. BV3L6 (AsCpf1), comprising a sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 2, with a mutation of N282A in SEQ ID NO: 2, wherein the AsCpf1 protein is capable of interacting with a guide RNA and target DNA, and wherein the isolated protein further comprises mutations at one or more of the following positions: N178, S186, N278, R301, T315, S376, N515, K523, K524, K603, K965, Q1013, Q1014, and/or K1054 of SEQ ID NO:2.
Claim 32 is drawn to an isolated Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) from Prevotella and Francisella 1 (Cpf1) protein, wherein the protein is from Acidaminococcus sp. BV3L6 (AsCpf1), comprising a sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 2, with a mutation of N282A in SEQ ID NO: 2, wherein the AsCpf1 protein is capable of interacting with a guide RNA and target DNA, and wherein the isolated protein further comprises one or more of the following mutations: N178A, S186A, N278A, R301A, T315A, S376A, N515A, K523A, K524A, K603A, K965A, Q1013A, Q1014A, and/or K1054A of SEQ ID NO:2.

	Breadth of the claims: The claims require further mutations at specific positions known to make non-specific contacts with the target DNA strand (e.g., Example 2 of the specification, especially at Table 1).  Thus, the further mutations involve residues known to be contacts for target binding, and yet the resulting mutants must still be capable of binding.
	Guidance of the specification and existence of working examples: The specification teaches that the prior art crystal structure of AsCpf1 protein allowed the examination of the crystal structure to identify amino acid residues that make non-specific contacts to the DNA backbone (e.g., substitute specification at page 31, lines 14-21).  The residues that contact the target and non-target DNA strands were identified as candidates to mutate (e.g., substitute specification at page 31, lines 16-18; Table 1).  The following residues are listed as target strand contacts for AsCpf1 in Table 1: N178, S186, N278, N282, R301, T315, S376, N515, K523, K524, K603, K965, Q1013, Q1014 and K1054.  These residues are the specific positions recited in the claims.  
	Example 2 of the disclosure tests whether alanine substitutions at the claimed positions are able to reduce the tolerance for mismatches in the crRNA portion of the guide RNA and the target DNA duplex as single mutants (e.g., substitute specification at the paragraph bridging pages 32-33).  Figures 5A and 6 show that single mutations of SEQ ID NO: 2, which are single mutations of N282A, S376A, K524A, Q1013A, Q1014A, and K1054A, have greater modifying activity with matched crRNA than with mismatched crRNA.  Figures 5B and 6 show that single mutations of SEQ ID NO: 2, which are single mutations S186A, N278A, R301A, T315A, N515A, K523A, K603A, and K965A, have greater modifying activity with matched crRNA than 
	The specification does not teach the binding activity of single mutant of S736A.  Other than the non-functional N282A/N278A, the specification does not teach the binding activity of any other mutation in combination with the N282A mutation.
	Predictability and state of the art: It would have been unpredictable to combine the N282A mutation in SEQ ID NO: 2 with a further mutation at any one or more positions of N178, S186, N278, R301, T315, S376, N515, K523, K524, K603, K965, Q1013, Q1014, and K1054 of SEQ ID NO:2.  The instant specification provides evidence that combining the N282A mutation with a further mutation, such as N278A, results in lack of activity with crRNA matched to a target DNA sequence (e.g., Fig. 5B N278A/N282A).  The prior art teaches that these two residues are at conserved positions in AsCpf1, LbCpf1 and FnCpf1.  See the portion of Fig. 25A from Nureki et al (WO 2017/127807 A1, cited in a prior action) reproduced here:

    PNG
    media_image1.png
    209
    308
    media_image1.png
    Greyscale
.
Nureki et al teach that key residues are indicated by triangles (e.g., paragraph [0096]).  While one could use the alignment of the Cpf1 proteins across various species to determine mutations likely to be tolerated, the alignment in Fig. 25A of Nureki et al does not show that any substitution at these mostly conserved and/or key positions would be tolerated.  The alignment of Nureki et al does not show substitution to alanine in any of the species of Cpf1 proteins at any of the recited positions of instant claims 31 or 32.  Thus, one would have recognized that it would have been unpredictable to combine the N282A mutation with other substitutions at the recited positions.  Furthermore, he prior art teaches that mutations that individually improve specificity of a CRISPR Cas protein, such as Cas9, must be screened for activity once combined (Slaymaker et al. Science, Vol. 351, No. 6268, pages 84-88, published online December 17, 2015, including pages 1/31-31/31 of Supplementary Materials).  Slaymaker et al teach the use of a crystal structure to guide the initial selection of amino acids for rational engineering of Cas9 (e.g., page 84, right column, 2nd paragraph; Figs. 1 and 2).  Slaymaker et al teach combinatorial mutagenesis of Cas9 protein using combinations of the top single amino acid mutants identified in the initial screen, where 8 of 34 combination mutants retained wild type on-target activity and displayed undetectable off-target indels (e.g., page 85, paragraph bridging columns, Fig. 2C, S3C, and S3D).  Activity of a single mutant does not guarantee activity of combined single mutants (e.g., 
	Amount of experimentation necessary: The quantity of experimentation is large in that the effect of each combination of mutations has not been shown in the specification or prior art.  One would be required to make the combination of mutants and test for the ability to interact with a guide RNA and target DNA.  Given that the mutations are in residues that are involved with target DNA contacts, one could expect a loss of interaction and a loss of activity.  The disclosed N282A mutation further comprising one other mutation, which is N278A, is not effective for its intended use.  No amount of experimentation is likely to make this specific mutant functional, and a large amount of inventive effort would be required to identify compensatory mutations in the sequence of SEQ ID NO: 2 to restore function.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 31 and 32 are not considered to be enabled by the instant specification.

Conclusion
Claims 34 and 36 are objected to as being dependent upon a provisionally rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699